                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

THE PRUDENTIAL INSURANCE COMPANY                                                   PLAINTIFF
OF AMERICA

v.                                     No. 2:18-CV-02035

CLAUDIA MELISSA SANCHEZ,
DANIELLA NANA SANCHEZ,
K.A.S., a minor, and M.L.S., a minor                                            DEFENDANTS

                                            ORDER


       Before the Court is the parties’ joint motion (Doc. 14) for approval/entry of modification

to their settlement agreement. The parties also filed a brief (Doc. 15) in support. On July 11,

2018, the Court approved the parties’ settlement agreement (Doc. 10), outlining the distribution

process of Sergio Sanchez Jr.’s death benefits from his Prudential life insurance policy. The

settlement directed Daniella Sanchez, trustee for K.A.S and M.L.S., to deposit death benefits

received on their behalf to be deposited into separate “Membership and Share Account[s]” at the

United Federal Credit Union for the benefit of each child. (Doc. 9, ¶¶ 4-5).

       Pursuant to Federal Rule of Civil Procedure 60(b)(6), the Court has the authority to grant

relief from a final order for “any other reason that justifies relief.” On October 25, 2018, the

parties’ agreed to a settlement agreement modification, amending paragraphs four and five of the

parties’ settlement agreement so that the funds granted to each minor child under the agreement

may be transferred from a United Federal Credit Union “Membership and Share Account” to

separate custodial investment accounts at Arvest Wealth Management for the benefit of K.A.S.

and M.L.S. The parties agreed to this modification because “difficulties have arisen severely

restricting the ability to invest and grow the funds deposited at United Federal Credit Union for



                                                1
the benefit of K.A.S. and M.L.S.” (Doc. 14-1). Because the Court retains jurisdiction to enforce

the terms of the settlement agreement, the parties subsequently filed their motion seeking Court

approval of the modification.

       The Court finds that the parties have demonstrated that justice requires that the settlement

agreement approved by Court order (Doc. 10) be amended to allow for the transfer of funds

received on behalf of K.A.S. and M.L.S. from United Federal Credit Union to Arvest Wealth

Management.

       IT IS THEREFORE ORDERED that the parties’ joint motion (Doc. 14) for approval/entry

of modification to their settlement agreement is GRANTED and the settlement agreement

approved by Court order (Doc. 10) is amended as agreed upon in the settlement agreement

modification. (Doc. 14-1).

       IT IS FURTHER ORDERED that pursuant to the settlement agreement modification

(Doc. 14-1), the Court directs United Federal Credit Union to transfer the funds in its “Membership

and Share” accounts for K.A.S. and M.L.S. to Arvest Wealth Management for the establishment

of separate custodial investment accounts to benefit K.A.S. and M.L.S.

       IT IS SO ORDERED this 29th day of October, 2018.


                                                                /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            CHIEF U.S. DISTRICT JUDGE




                                                2
